Citation Nr: 1606873	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to January 1975.  

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Following the perfection of his appeal, the Veteran presented evidence before the Board via a videoconference hearing in December 2015.  A transcript of that hearing was produced and has been included in the claims folder for review.  

Upon review of the file, it is the determination of the Board that the claim must be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran contends that he has PTSD as the result of witnessing a stabbing while on liberty in Monterey, California during active service.  The record includes current diagnoses of PTSD; and a May 2010 VA outpatient mental health treatment note includes an opinion essentially linking the current PTSD to witnessing the stabbing.

The Veteran also testified that he received treatment for PTSD at the VA Medical Center in Menlo Park, California in 1999.  Records of that treatment have not been obtained.

Additional efforts are needed to obtain credible supporting evidence of the claimed stressor.  For example, VA has not contacted the Army or local authorities.

The appeal is REMANDED for the following:

1.  The AOJ should obtain records of the Veteran's treatment for PTSD at the VAMC in Menlo Park. 

2.  The AOJ should contact law enforcement authorities, or other indicated sources, in Monterey, California, and ask whether they can confirm that a stabbing occurred from October 1974 to January 1975 at Fisherman's Wharf.  

If local law enforcement authorities respond in the negative, the AOJ should contact the Department of the Army for reports of any service personnel serving at Fort Ord who were stabbed between October 1974 and January 1975.  All responses should be included in the claims file.  

3.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

